Title: From Thomas Jefferson to Madame Townsend, 15 October 1787
From: Jefferson, Thomas
To: Townsend, Madame



Paris Oct. 15. 1787.

I had the honor of receiving yesterday, Madam, from Commodore Jones, the inclosed letter for you, which he desired me to deliver to you with my own hand. I was accordingly setting out from home in expectation of your being at Paris, and of complying with his desire by waiting on you with the letter, when Mr. Short informed me you were in the country, and that a messenger from you was now with him. Supposing that I may safely confide the letter to this messenger, I have now the honor of inclosing it to you. The Commodore desired me also to shew you the letter which he had written to myself. I will ask your permission to perform this part of his injunctions to me whenever you return to Paris if you  will be so good as to apprise me when you return, and where I may have the honor of waiting on you. I have that of being with sentiments of much esteem & respect Madam Your most obedient & most humble servant,

Th: Jefferson

